DETAILED ACTIONok
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  regarding claim 1, the limitation “a terminal pin” in line 1 should read “a molybdenum terminal pin” for consistency.  Furthermore, in claim 1, the limitation “an electrochemical cell” in lines 4-5 should read “the electrochemical cell” for consistency. Also, the limitation ““a current collector” in line 2 should be ““an aluminum or titanium current collector” for consistency.  Also, the limitation “the groove “in line 20 should be ““a groove” for consistency.  Also, the limitation “the second welding electrode “in lines 24 should be ““the second resistance welding electrode” for consistency.  
Claim 11 is objected to because of the following informalities:  regarding claim 11, the limitation “a terminal pin” in line 1 should read “a molybdenum terminal pin” for consistency.  Furthermore, in claim 11, the limitation “an electrochemical cell” in lines 4-5 should read “the electrochemical cell” for consistency. Also in claim 11, the limitation ““a current collector” in line 2 should be ““an aluminum or titanium current collector” for consistency.  Also in claim 11, the limitation “the groove “in line 20 should be ““a groove” for consistency.  Also in claim 11, the limitation “the second welding electrode “in lines 24 should be ““the second resistance welding electrode” for consistency.  
17 is objected to because of the following informalities:  regarding claim 17, the limitation “a terminal pin” in line 1 should read “a molybdenum terminal pin” for consistency.  Furthermore, in claim 17, the limitation “an electrochemical cell” in lines 4-5 should read “the electrochemical cell” for consistency. Also in claim 17, the limitation ““a current collector” in line 2 should be ““an aluminum or titanium current collector” for consistency.  Also in claim 17, the limitation “the groove “in line 20 should be ““a groove” for consistency.  Also in claim 17, the limitation “the second welding electrode “in lines 24 should be ““the second resistance welding electrode” for consistency.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (2011/0123856) in views of Haehner (5126527) and Klasson (4194107).
 	For claim 1, Dai teaches a method for joining a terminal pin (52 as shown in fig.8) to a current collector for an electrochemical cell (60 as shown in fig.8) (abstract, lines 1-3), comprising the steps of:
 	a) providing a molybdenum terminal pin (52 as shown in fig.8) for an electrochemical cell (par.50, lines 5-7);
 	b) providing an aluminum or titaniurn current collector (60 as shown in fig.8) for the electrochemical cell, the current collector having a tab portion (par.49, lines 1-5);
 	c) providing an electrical resistance weld instrument (par.49, lines 4-8) comprising:
 	i) a first resistance welding electrode (72 as shown in fig.8);
 	ii) a second resistance welding electrode (70 as shown in fig.8); and

 	d) positioning the molybdenum terminal pin (52 as shown in fig.8) in the surface of the molybdenum electrode tip (surface tip of element 72 as shown in fig.8) and positioning the tab portion of the aluminum or titanium current collector (60 as shown in fig.8) in contact with the terminal pin opposite (surface tip of element 72 as shown in fig.8) (par.53, lines 1-15);
 	e) moving the second welding electrode (70 as shown in fig.8) into contact with the tab portion of the current collector (60 as shown in fig.8) opposite the molybdenum terminal pin (52 as shown in fig.8) (par.51, lines 1-8); and
 	f) applying a current to the first electrode base (72 as shown in fig.8) and the second resistance welding electrode (70 as shown in fig.8), thereby welding the molybdenum terminal pin (52 as shown in fig.8) to the tab portion of the current collector (60 as shown in fig.8) (par.52, lines 5-15).
 	Dai fails to teach welding electrode comprising a molybdenum electrode tip that is removably connectable to a first electrode, and the pin in the groove of the electrode tip.
	Haehner teaches similar electrode, a molybdenum electrode tip (col.4, lines 24-27) and the pin (12 as shown in fig.2a) in the groove of the electrode tip (5 and 7 as 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip material of Dai with a molybdenum electrode tip with groove as taught by Haehner for the purpose of positioning the pin in the precise in the tip and conform to the shape of pin and controlling the energy pulse to the heat affected zone (Haehner, col.4, lines 14-16). 
	Klasson teaches, similar electrode, electrode tip (15 and 12 as shown in fig.1) that is removably connectable to a first electrode (body of electrode 19 as shown in fig.1) (abstract, lines 4-6). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip of Dai with electrode tip that is removably connectable to a first electrode as taught by Klasson for the purpose of providing an electrode which eliminates the problems of contamination, because the disposable tungsten tip can be discarded when contaminated (Klasson, col.2, lines 28-30).  	
 	For claim 2, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above and Dai further teaches including applying at least about 1 kA of direct electrical current to the first and second resistance welding electrodes (par.51, column 2, lines .10-13).

 	For claim 4, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above and Dai further teaches including pulsating the electrical current at an interval duration ranging from about 10 milliseconds to about 100 milliseconds (par.51, column 2, lines 1-3).
 	For claim 5, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above and Dai further teaches including selecting the first electrode base from the Group of copper, aluminum, stainless steel, gold, silver, paliladium, alloys, and mixtures thereof (par.51, column 2, lines .10-13).
 	For claim 9, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above but Dai fails to teach including providing the distal end of the molybdenum electrode tip with a groove having a cross-sectional shape selected from the group of a "VV", a "U", a rectangle, a square, a hexagon, and a curve.
 	Haehner teaches similar electrode, providing the distal end of the molybdenum electrode tip with a groove having a cross-sectional shape selected from the group of a "VV", a "U", a rectangle, a square, a hexagon, and a curve (examiner notes that the tip 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip material of Dai with a molybdenum electrode tip with groove as taught by Haehner for the purpose of positioning the pin in the precise in the tip and conform to the shape of pin and controlling the energy pulse to the heat affected zone (Haehner, col.4, lines 14-16). 
 	For claim 10, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above but Dai fails to teach including providing the molybdenum electrode tip having one of an electrode tip ridge or slot, the electrode tip ridge or slot being configured to be detachable mated to the other of a slot or ridge of the electrode base to thereby detachable connect the molybdenum electrode tip to the first electrode base.
 	Klasson teaches, similar electrode, electrode tip (15 and 12 as shown in fig.1) having one of an electrode tip ridge or slot, the electrode tip ridge or slot (18 as shown in fig.2) being configured to be detachable mated to the other of a slot or ridge of the electrode (fig.2) base to thereby detachable connect the molybdenum electrode tip to the first electrode base (body of electrode 11 as shown in fig.1) (col.3, lines 28-35). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip of Dai with electrode tip that is removably connectable to a first electrode as taught by Klasson for 
 	Haehner teaches similar electrode, a molybdenum electrode tip (col.4, lines 24-27).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip material of Dai with a molybdenum electrode tip as taught by Haehner for the purpose of positioning the pin in the precise in the tip and conform to the shape of pin and controlling the energy pulse to the heat affected zone (Haehner, col.4, lines 14-16). 

 	For claim 11, Dai teaches a method for joining a terminal pin (52 as shown in fig.8) to a current collector for an electrochemical cell (60 as shown in fig.8) (abstract, lines 1-3), comprising the steps of:
 	a) providing a molybdenum terminal pin (52 as shown in fig.8) for an electrochemical cell (par.50, lines 5-7);
 	b) providing an aluminum current collector (60 as shown in fig.8) for the electrochemical cell, the current collector having a tab portion (par.49, lines 1-5);
 	c) providing an electrical resistance weld instrument (par.49, lines 4-8) comprising:

 	ii) a second resistance welding electrode (70 as shown in fig.8); and
 	iii) an electrical power source (power source in fig.8 is connected to both electrodes 70 and 72 as shown in fig.8) electrically connected to the first and second resistance welding electrodes (70 and 72 as shown in fig.8) (par.52, lines 1-10);
 	d) positioning the molybdenum terminal pin (52 as shown in fig.8) in the surface of the molybdenum electrode tip (surface tip of element 72 as shown in fig.8) and positioning the tab portion of the aluminum or titanium current collector (60 as shown in fig.8) in contact with the terminal pin opposite (surface tip of element 72 as shown in fig.8) (par.53, lines 1-15);
 	e) moving the second welding electrode (70 as shown in fig.8) into contact with the tab portion of the current collector (60 as shown in fig.8) opposite the molybdenum terminal pin (52 as shown in fig.8) (par.51, lines 1-8); and
 	f) applying a current to the first electrode base (72 as shown in fig.8) and the second resistance welding electrode (70 as shown in fig.8), thereby welding the molybdenum terminal pin (52 as shown in fig.8) to the tab portion of the current collector (60 as shown in fig.8) (par.52, lines 5-15).

	Haehner teaches similar electrode, a molybdenum electrode tip (5 and 7 as shown in fig.1 and 2a) (col.4, lines 24-27), wherein a distal end of the molybdenum electrode tip (5 and 7 as shown in fig.1 and 2a) has a groove and the pin (12 as shown in fig.2a) in the groove of the electrode tip (5 and 7 as shown in fig.1 and 2a) (examiner notes that the tip shape is semi-circle, like “U” shape, therefore, there is groove in the tip as shown in fig.2a) (col.4, lines 15-23).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip material of Dai with a molybdenum electrode tip with groove as taught by Haehner for the purpose of positioning the pin in the precise in the tip and conform to the shape of pin and controlling the energy pulse to the heat affected zone (Haehner, col.4, lines 14-16). 
	Klasson teaches, similar electrode, electrode tip (15 and 12 as shown in fig.1) that is removably connectable to a first electrode (body of electrode 19 as shown in fig.1) (abstract, lines 4-6). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip of Dai with electrode tip that is removably connectable to a first electrode as taught by Klasson for the purpose of providing an electrode which eliminates the problems of contamination, 
 	For claim 12, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above but Dai fails to teach including providing the groove of the molybdenum electrode tip having a curved cross-section matching that of the pin.
 	Haehner teaches similar electrode, including providing the groove of the molybdenum electrode tip having a curved cross-section matching that of the pin (examiner notes that the tip shape is semi-circle, like “U” shape or curvy, therefore, there is groove in the tip as shown in fig.2a) (col.4, lines 15-29).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip material of Dai with a molybdenum electrode tip with groove as taught by Haehner for the purpose of positioning the pin in the precise in the tip and conform to the shape of pin and controlling the energy pulse to the heat affected zone (Haehner, col.4, lines 14-16). 
 	For claim 13, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above and Dai further teaches including applying at least about 1 kA of direct electrical current to the first and second resistance welding electrodes (par.51, column 2, lines .10-13).
 	For claim 14, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above and Dai further teaches including pulsating the electrical 
 	For claim 15, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above but Dai fails to teach including providing the electrode tip groove having a cross-sectional shape selected from the group a "V", a "U", a rectangle, a square, a hexagon, and a curve.
 	Haehner teaches similar electrode, including providing the electrode tip groove having a cross-sectional shape selected from the group a "V", a "U", a rectangle, a square, a hexagon, and a curve (examiner notes that the tip shape is semi-circle, like “U” shape, therefore, there is groove in the tip as shown in fig.2a) (col.4, lines 15-29).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip material of Dai with a molybdenum electrode tip with groove as taught by Haehner for the purpose of positioning the pin in the precise in the tip and conform to the shape of pin and controlling the energy pulse to the heat affected zone (Haehner, col.4, lines 14-16). 
 	For claim 16, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above but Dai fails to teach including providing the molybdenum electrode tip having one of an electrode tip ridge or slot, the electrode tip ridge or slot being configured to be detachable mated to the other of a slot or ridge of the electrode base to thereby detachable connect the molybdenum electrode tip to the first electrode base.

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip of Dai with electrode tip that is removably connectable to a first electrode as taught by Klasson for the purpose of providing an electrode which eliminates the problems of contamination, because the disposable tungsten tip can be discarded when contaminated (Klasson, col.2, lines 28-30).  	
 	Haehner teaches similar electrode, a molybdenum electrode tip (col.4, lines 24-27).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip material of Dai with a molybdenum electrode tip as taught by Haehner for the purpose of positioning the pin in the precise in the tip and conform to the shape of pin and controlling the energy pulse to the heat affected zone (Haehner, col.4, lines 14-16). 
 	For claim 17, Dai teaches a method for joining a terminal pin (52 as shown in fig.8) to a current collector for an electrochemical cell (60 as shown in fig.8) (abstract, lines 1-3), comprising the steps of:

 	b) providing an titanium current collector (60 as shown in fig.8) for the electrochemical cell, the current collector having a tab portion (par.49, lines 1-5);
 	c) providing an electrical resistance weld instrument (par.49, lines 4-8) comprising:
 	i) a first resistance welding electrode (72 as shown in fig.8) comprising electrode tip (surface 73 as shown in fig.8 and 8a) and copper electrode base (par.51, column 2, lines .10-13);
 	ii) a second resistance welding electrode (70 as shown in fig.8); and
 	iii) an electrical power source (power source in fig.8 is connected to both electrodes 70 and 72 as shown in fig.8) electrically connected to the first and second resistance welding electrodes (70 and 72 as shown in fig.8) (par.52, lines 1-10);
 	d) positioning the molybdenum terminal pin (52 as shown in fig.8) in the surface of the molybdenum electrode tip (surface tip of element 72 as shown in fig.8) and positioning the tab portion of the aluminum or titanium current collector (60 as shown in fig.8) in contact with the terminal pin opposite (surface tip of element 72 as shown in fig.8) (par.53, lines 1-15);

 	f) applying a current to the first electrode base (72 as shown in fig.8) and the second resistance welding electrode (70 as shown in fig.8), thereby welding the molybdenum terminal pin (52 as shown in fig.8) to the tab portion of the current collector (60 as shown in fig.8) (par.52, lines 5-15).
 	Dai fails to teach welding electrode comprising a molybdenum electrode tip that is removably connectable to electrode base, wherein a distal end of the molybdenum electrode tip has a groove and the pin in the groove of the electrode tip.
	Haehner teaches similar electrode, a molybdenum electrode tip (5 and 7 as shown in fig.1 and 2a) (col.4, lines 24-27), wherein a distal end of the molybdenum electrode tip (5 and 7 as shown in fig.1 and 2a) has a groove and the pin (12 as shown in fig.2a) in the groove of the electrode tip (5 and 7 as shown in fig.1 and 2a) (examiner notes that the tip shape is semi-circle, like “U” shape, therefore, there is groove in the tip as shown in fig.2a) (col.4, lines 15-23).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip material of Dai with a molybdenum electrode tip with groove as taught by Haehner for the purpose of positioning the pin in the precise in the tip and conform to the shape of pin and controlling the energy pulse to the heat affected zone (Haehner, col.4, lines 14-16). 

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip of Dai with electrode tip that is removably connectable to a first electrode as taught by Klasson for the purpose of providing an electrode which eliminates the problems of contamination, because the disposable tungsten tip can be discarded when contaminated (Klasson, col.2, lines 28-30).  		 
 	For claim 18, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above but Dai fails to teach including providing the groove of the molybdenum electrode tip having a curved cross-section matching that of the pin.
 	Haehner teaches similar electrode, including providing the groove of the molybdenum electrode tip having a curved cross-section matching that of the pin (examiner notes that the tip shape is semi-circle, like “U” shape or curvy, therefore, there is groove in the tip as shown in fig.2a) (col.4, lines 15-29).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip material of Dai with a molybdenum electrode tip with groove as taught by Haehner for the purpose of positioning the pin in the precise in the tip and conform to the shape of pin and controlling the energy pulse to the heat affected zone (Haehner, col.4, lines 14-16). 

 	For claim 20, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above and Dai further teaches including pulsating the electrical current at an interval duration ranging from about 10 milliseconds to about 100 milliseconds (par.51, column 2, lines 1-3).
 	For claim 21, Dai in views of Haehner and Klasson teaches the invention as claimed and discussed above but Dai fails to teach including providing the electrode tip groove having a cross-sectional shape selected from the group a "V", a "U", a rectangle, a square, a hexagon, and a curve.
 	Haehner teaches similar electrode, including providing the electrode tip groove having a cross-sectional shape selected from the group a "V", a "U", a rectangle, a square, a hexagon, and a curve (examiner notes that the tip shape is semi-circle, like “U” shape, therefore, there is groove in the tip as shown in fig.2a) (col.4, lines 15-29).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip material of Dai with a molybdenum electrode tip with groove as taught by Haehner for the purpose of positioning the pin in the precise in the tip and conform to the shape of pin and controlling the energy pulse to the heat affected zone (Haehner, col.4, lines 14-16). 

 	Klasson teaches, similar electrode, electrode tip (15 and 12 as shown in fig.1) having one of an electrode tip ridge or slot, the electrode tip ridge or slot (18 as shown in fig.2) being configured to be detachable mated to the other of a slot or ridge of the electrode (fig.2) base to thereby detachable connect the molybdenum electrode tip to the first electrode base (body of electrode 11 as shown in fig.1) (col.3, lines 28-35). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip of Dai with electrode tip that is removably connectable to a first electrode as taught by Klasson for the purpose of providing an electrode which eliminates the problems of contamination, because the disposable tungsten tip can be discarded when contaminated (Klasson, col.2, lines 28-30).  	
 	Haehner teaches similar electrode, a molybdenum electrode tip (col.4, lines 24-27).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode tip material of Dai 

Response to Amendments/Arguments
Applicant’s arguments with respect to claims 1-5 and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761                                                                                                                                                                                                        021122